 Case 1:20-cv-01049-RBK-JS Document 10 Filed 09/17/20 Page 1 of 9 PageID: 38




WRONKO LOEWEN BENUCCI
Michael Poreda, Esq. (025492010)
69 Grove Street
Somerville, NJ 08876
Telephone: (908) 704-9200
Fax: (908) 704-9291
e-Mail: poreda@poredalaw.com
Attorney for Plaintiff

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



 GEORGE NOONAN,                                     Docket No. 1:20-cv-1049-RBK-JS

                                   Plaintiff,                    Civil Action

 vs.                                                 SECOND AMENDED COMPLAINT


 NEW JERSEY DEPARTMENT OF
 CORRECTIONS, SCO KEVIN STREET,
 ADMINISTRATOR WILLIE BONDS,
 RUTGERS, THE STATE UNIVERSITY OF
 NEW JERSEY, NURSE LANCE CARVER,
 ADMINISTRATOR OF THE ESTATE OF
 LANCE CARVER, DR. JOHN DOE, M.D.,
 MSCF JOHN DOES 1-10, SWSP JOHN
 DOES 1-10.

                              Defendants.




                                                1
 Case 1:20-cv-01049-RBK-JS Document 10 Filed 09/17/20 Page 2 of 9 PageID: 39




Plaintiff, George Noonan, by way of Complaint against Defendants, says as follows:

                                       JURISDICTION


1.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because the
         question arises under the Constitution of the United States, namely whether Defendants
         violated Plaintiff’s rights under the Eighth Amendment.

      2. This Court has jurisdiction over state law claims herein presented pursuant to 28 U.S.C. §
         1367 because the claims are part of a case over which the court has federal question
         jurisdiction.

3.       Venue is properly laid in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2)
         because all relevant events took place in New Jersey, specifically at Mid-State
         Correctional Facility in Wrightstown, New Jersey.

                                           THE PARTIES

4.       Plaintiff George Noonan, whose date of birth is August 1, 1985, is an inmate confined at
         Northern State Prison, P.O. Box 2300, 168 Frontage Road, Newark, NJ 07114. His SBI
         is 599702C.

5.       Plaintiff has never filed a federal lawsuit before.

6.       The New Jersey Department of Corrections is a state agency headquartered at Whittlesey
         Road, Trenton, NJ 08618.

7.       Defendant Rutgers , the State University of New Jersey is a corporate entity
         headquartered at Rutgers University, Office of the Secretary, 7 College Avenue, Room
         1111, New Brunswick, NJ 08901. Under the subdivision “University Correctional Health
         Care,” Rutgers is the medical contractor for inmates at all Department of Corrections
         facilities.

8.       Defendant Kevin Street is a prison guard at South Woods State Prison, 215 South
         Burlington Road, Bridgeton, NJ 08302. He is an employee of the Department of
         Corrections.

9.       Administrator Willie Bonds is the Warden of South Woods State Prison, 215 South
         Burlington Road, Bridgeton, NJ 08302. He is an employee of the Department of
         Corrections.

10.      Defendants Nurse Lance Carver and Dr. John Doe, M.D. are, or were at all relevant
         times, employees of Rutgers University – University Correctional Health Care. These

                                                   2
 Case 1:20-cv-01049-RBK-JS Document 10 Filed 09/17/20 Page 3 of 9 PageID: 40




      individuals are, or were at all relevant times, employed at Mid-State Correctional
      Facility, P.O. Box 866, Wrightstown, NJ 08562.

11.   On or about August 20, 2020, Lance Carver died. The administrator of his estate is
      hereby named as a defendant.

12.   MSCF John Does 1-10 are medical and correctional staff at Mid-State Correctional
      Facility who ignored Plaintiff’s complaints about his broken wrist and/or ignored the
      obvious signs that his wrist was broken and needed medical attention.

13.   SWSP John Does 1-10 are supervisors of Kevin Street at South Woods State Prison.


                                        FACTS

                                     Broken Wrist

14.   In March 2018, Plaintiff was in the custody of the New Jersey Department of Corrections
      at Mid-State Correctional Facility.

15.   Plaintiff was being treated for opioid addiction with suboxone and did not feel well due
      to withdrawal from opioids and/or side effects of the suboxone.

16.   He requested a bottom bunk because he did not feel well, but the request was denied.

17.   March 9, 2018 was the third night of suboxone treatment.

18.   Plaintiff was on the top bunk when he passed out and fell to the concrete floor, hitting his
      head and his wrist.

19.   When Plaintiff regained consciousness, he had a bump on his head, and he was dizzy and
      lightheaded. Plaintiff suspects he had a concussion.

20.   More critically, Plaintiff’s wrist was visibly deformed and was extremely painful.

21.   In the medical unit of Mid-State Correctional Facility, guards charged Plaintiff with
      fighting because he was in such a visibly injured condition.

22.   In the medical unit, Defendants Nurse Lance Carver and Defendant John Doe, MD, a
      doctor with an African name, both examined Plaintiff’s body and listened to his
      subjective symptoms, but they stated that he needed no medical treatment.

23.   Defendants allowed guards to place Plaintiff into pre-hearing detention without giving
      him any treatment, despite having observed the obvious signs and symptoms of a
      concussion and a broken wrist.

                                               3
 Case 1:20-cv-01049-RBK-JS Document 10 Filed 09/17/20 Page 4 of 9 PageID: 41




24.   Prison officials subsequently reviewed the video from Plaintiff’s cell, determined that he
      had not been fighting but had indeed fallen out of bed, and they dismissed the charges
      against him.

25.   Plaintiff made oral and written grievances for emergency care for his pain and his
      obviously broken wrist.

26.   These grievances were ignored by Defendants MSCF John Does 1-10.

27.   MSCF John Does 1-10 ignored Plaintiff’s grievances pursuant to policies put into place
      and/or practices or customs encouraged, promoted, or knowingly tolerated by Rutgers
      University – University Correctional Health Care and/or the Department of Corrections.

28.   Plaintiff did not even receive pain killers for his fracture.

29.   Four weeks after the fall, Plaintiff’s counselor, Jessica Betar, who could see that a broken
      bone was clearly pressing against the inside of Plaintiff’s skin, brought him to the
      medical department, where he was seen by Nurse Practitioner Jay Williams, who
      recognized that Plaintiff’s wrist was broken.

30.   An x-ray was conducted, which confirmed the break.

31.   Plaintiff was referred to an orthopedic surgeon at St. Francis Medical Center, Dr. Shakur,
      who performed surgery that involved the installation of a metal plate, 3 screws, and eight
      pins.

32.   The surgery has left Plaintiff with permanent loss of range of motion and permanent pain.

                                      Lost Property

33.   Subsequent to his injury, Noonan was transferred to Northern State Prison.

34.   On March 3, 2020, Noonan was transported from Northern State Prison to South Woods
      State Prison.

35.   Noonan took with him, on his person, an overnight bag.

36.   The rest of his belongings were packed into two boxes, including his legal paperwork,
      hundreds of dollars-worth of electronics, and the receipts he’d need to make a property
      claim. These boxes were never reunited with him.




                                                 4
  Case 1:20-cv-01049-RBK-JS Document 10 Filed 09/17/20 Page 5 of 9 PageID: 42




37.   On March 21, 2020, Noonan was sent back to Northern State Prison. When he inquired
      about his property from Officer Perez, he was told it was still at South Woods State
      Prison.

38.   Noonan contacted the ombudsman, who told him that the 2 boxes left NSP on March 9,
      2020 and were returned to Northern State Prison on March 12, 2020.

39.   The ombudsman later reported that one box of property was sent from SWSP to NSP on
      April 2, 2020. This box contained the few items that Noonan had taken with him in his
      overnight bag plus a few items he’d accumulated at SWSP. The items in this box are not
      in dispute.

40.   Mr. Noonan’s mother also tried to locate the lost property. When she called SWSP, she
      was told that the 2 boxes never arrived at SWSP.

41.   Noonan asked Officer Cartrell about his property. Cartrell told Noonan that the boxes
      were sent to SWSP.

42.   Noonan filed an inmate claim for lost property on June 18, 2020.

43.   The Claim number is #7429.

44.   The Claim was denied.

45.   Plaintiff also filed a formal Tort Claim Notice on the State of New Jersey.

                                   Abuse of Disciplinary Sanctions

46.   During Plaintiff’s brief stay at South Woods State Prison, he was the victim of a terror
      campaign by SCO Kevin Street.

47.   Street was in charge of monitoring inmates who got suboxone therapy.

48.   The procedure for suboxone was to place prisoners in rows of seats and then have a nurse
      place the suboxone in each prisoner’s mouth.

49.   The suboxone then has to dissolve, which takes a few minutes.

50.   Before being dismissed from the room, prisoners’ mouths are checked to make sure that
      their suboxone has completely dissolved.


                                               5
     Case 1:20-cv-01049-RBK-JS Document 10 Filed 09/17/20 Page 6 of 9 PageID: 43




    51.   After the nurse places the suboxone in the prisoners’ mouth, she leaves the premises so as
          not to become a witness to Kevin Street’s illegal campaign of false accusations.

    52.   Street randomly accuses the prisoners of abusing the suboxone.

    53.   On or about March 16, 2020, Plaintiff became one of Street’s victims.

    54.   In the span of four months, Street filed disciplinary charges for mis-use of suboxone
          against 90 inmates.

    55.   This far exceeds the number of accusations at other prisons.

    56.   SWSP John Does 1-10 and Willie Bonds, who were supervisors of Street knew that
          Street was falsely accusing prisoners of abusing suboxone, and yet they did nothing to
          stop it, resulting in their personal involvement in Street’s terror campaign.

    57.   SWSP John Does 1-10 and Willie Bonds in fact directed Street to hand out a large
          number of disciplinary charges for abuse of suboxone.

    58.   Being charged with abuse of suboxone results in confinement to “lock-up” for several
          months and loss of commutation time.

    59.   Plaintiff was sent to lockup for several months and lost commutation time.

                              COUNT I
                           42 U.S.C. § 1983
EIGHTH AMENDMENT – DELIBERATE INDIFFERENCE TO A SERIOUS MEDICAL NEED

    60.   Plaintiff has a right under the Eighth Amendment of the Constitution to be free from
          cruel and unusual punishment.

    61.   Cruel and unusual punishment may take the form of deliberate indifference to a serious
          medical condition.

    62.   A broken wrist and a concussion are serious medical conditions.

    63.   Defendants Nurse Lance Carver and Dr. John Doe, M.D. ignored the obvious signs and
          symptoms of a concussion and a broken wrist and denied plaintiff all treatment with
          deliberate indifference.


                                                   6
 Case 1:20-cv-01049-RBK-JS Document 10 Filed 09/17/20 Page 7 of 9 PageID: 44




64.   The deliberate indifference included the denial of pain medication.

65.   MSCF John Does 1-10 were deliberately indifferent to Plaintiff’s oral and written
      grievances requesting emergency care for his broken wrist. Those hearing the oral
      grievances could see that the bone was broken under Plaintiff’s skin, just as Jessica Betar,
      could, but they denied all treatment.

66.   Those receiving the oral grievances learned that Plaintiff had severely injured his wrist in
      a fall, that he could feel the wrist was broken, and that he was in intense pain, yet they
      ignored the grievances.

67.   Defendant Rutgers University – University Correctional Health Care (“Rutgers”) had a
      policy, practice, or custom that resulted in Defendants Carver and John Doe, M.D. not
      diagnosing or treating Plaintiff’s wrist or concussion.

68.   Rutgers also had policy, practice, or custom that encouraged and/or directed its
      employees to ignore inmates with broken bones, regularly leaving inmates with broken
      bones in cells for days or weeks before getting them medical treatment.

69.   Rutgers’s unconstitutional policies, practices, or customs also included, but were not
      limited to: intentionally providing diminished concern and care to injured inmates
      accused of disciplinary infractions, whether sustained or not; treating bone fractures and
      concussions as non-serious injuries; under-responding to serious injuries as a means of
      saving money.

70.   Overall Rutgers had an unconstitutional policy, practice or custom that prioritized cost
      savings over inmate health.

71.   Under this policy, practice, or custom, inmates who were not in immediate risk of dying
      were ignored so as not to expend resources addressing their serious medical needs.

72.   This is accepted because Rutgers gets the protection of the Tort Claims Act and can
      therefore behave in an organizationally reckless manner without repercussion unless a
      plaintiff can pull off the gargantuan task of proving a policy, practice, or custom.

73.   Because almost no attorneys in private practice will take on an inmate case, Rutgers
      considers its illegal policy, practice, or custom as a cost of doing business.

74.   Because any transport out of a prison requires the expenditure of Department of
      Corrections resources and approval by DOC officials, Rutgers intentionally under-
      appreciates the seriousness of inmate complaints in order to save money and preserve its
      contract with the DOC. This is also an illegal policy, practice, or custom.

                                               7
  Case 1:20-cv-01049-RBK-JS Document 10 Filed 09/17/20 Page 8 of 9 PageID: 45




75.    If Rutgers actually asked permission to send out all prisoners who needed outside
       medical treatment, the DOC would find another medical contractor who would consent,
       explicitly or implicitly, to minimize prisoner health problems.


                             COUNT 2
 NEW JERSEY LAW AGAINST DISCRIMINATION – FAILURE TO ACCOMMODATE
                           A DISABILITY

76.    Plaintiff was ill due to his opioid addiction and suboxone treatment, which is a disability
       under the NJ LAD.

77.    Plaintiff requested the reasonable accommodation of a bottom bunk.

78.    The New Jersey Department of Corrections, via its employees, denied this reasonable
       accommodation.

79.    As a direct and proximate result of the denial of a reasonable accommodation, Plaintiff
       fell off his bunk and was seriously injured.

                              COUNT 3
                           42 U.S.C. § 1983
      FOURTEENTH AMENDMENT – SUBSTANTIVE DUE PROCESS VIOLATION

80.    Kevin Street’s copious accusations of suboxone abuse were made with knowing
       and/reckless disregard for the truth.

81.    Plaintiff’s disciplinary sanction was based on a false accusation.

82.    The false accusation shocks the conscience.

83.    Plaintiff’s loss of commutation time infringed upon his interest in liberty, as he will have
       to serve a longer sentence due to the disciplinary charge.

84.    SWSP John Does 1-10 and Willie Bonds were personally involved with Street’s
       campaign to wrongly punish dozens of prisoners through their directing Street to do so.

85.    Alternatively, SWSP John Does 1-10 and Willie Bonds were personally involved by
       being aware of Street’s campaign to wrongly punish dozens of prisoners and doing
       nothing to stop it.

86.    This cause of action is not a collateral attack upon the sanctity of the DOC administrative
       procedure, whereby a hearing officer determines whether the discipline was warranted.



                                                 8
 Case 1:20-cv-01049-RBK-JS Document 10 Filed 09/17/20 Page 9 of 9 PageID: 46




87.       Rather, it is a demand for monetary damages to compensate a loss of liberty. Such relief
          would not be available via the administrative procedure that culminates in appeal of the
          disciplinary proceeding to the Appellate Division of the Superior Court of New Jersey.

Wherefore, Plaintiff George Noonan demands

      •   Monetary Damages

      •   Punitive Damages

      •   Costs and fees

      •   Applicable statutory attorney fees

      •   Other such relief as the court may deem just and appropriate.


                                          JURY DEMAND

Plaintiff hereby demands a trial by jury.


                                  DESIGNATION OF COUNSEL

Michael Poreda, Esq. is hereby designated as trial counsel.




                           CERTIFICATION PURSUANT TO L.Civ.R. 11.2

       I certify that to the best of my knowledge and upon information and belief, the matter in
controversy is not related to or the subject of any other action pending in any court, or of any
pending arbitration or administrative proceeding.




                                                                      ________________________
                                                                      MICHAEL POREDA, ESQ.
                                                                      Attorney for Plaintiff
Date: September 17, 2020



                                                  9
